Citation Nr: 0301829	
Decision Date: 01/30/03    Archive Date: 02/07/03	

DOCKET NO.  02-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
December 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which denied the veteran entitlement to 
an award of special monthly pension based on the need for 
regular aid and attendance or on being housebound.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The impairment resulting from the veteran's nonservice-
connected disabilities is such that he requires the care or 
assistance of another person on a regular basis.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for special monthly pension based on the need 
for the regular aid and attendance of another person have 
been met.  38 U.S.C.A. §§ 1502(b), 1521, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.351(b)(c), 
3.352(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirements that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of his claim under the 
VCAA.  The Board finds that the August 2001 rating decision 
from which the appeal ensued as well as the November 2001 
statement of the case and the supplemental statements of the 
case furnished to the veteran and his representative in 
connection with this appeal provides sufficient notice of the 
kind of information the veteran would need to substantiate 
his claim for the benefit sought.  Furthermore, there is no 
indication that the RO has not provided adequate assistance 
in seeking the evidence identified as relevant to the issue 
on appeal.  Therefore, under the circumstances and in light 
of the favorable decision below, the Board finds that VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

In February 2001 the veteran underwent an evaluation by a 
private physician in order to determine whether his 
nonservice-connected disability entitled him to special 
monthly pension (aid and attendance).  The examining 
physician reported that the veteran required a cane for 
ambulation and required some assistance in dressing himself, 
bathing, and adjusting his knee brace.  It was noted the 
veteran was able to travel and was not confined to bed.  His 
multiple disabilities were noted to include osteomyelitis, 
ulcerative colitis, back pain, lumbar stenosis, obesity and 
sleep apnea.

On a VA examination in July 2001 for the purpose of 
determining the veteran's need for aid and attendance it was 
noted as medical history that the veteran is not hospitalized 
or permanently bedridden.  It was also noted that he was able 
to perform self-care with assistance and has corrected vision 
better than 5/200.  On physical examination, the veteran was 
described as an obese male who demonstrated difficulty with 
ambulation.  The veteran stated that he had difficulty with 
fastening his clothes due to bending and other various 
movements as a result of arthritis.  He said he often needs 
help and requires help with bathing and shaving but is able 
to toilet himself.  It was noted that the veteran has no 
prosthesis but does have orthotic shoes, which he has to 
wear.  The veteran experienced weakness but there was no 
evidence of muscle atrophy or contractures.  There was a lack 
of coordination with ambulation and difficulty with weight 
bearing, balance and propulsion.  The veteran stated that 
while he attempts to do some of the things required of him 
independently he does require assistance with activities of 
daily living.  He added that he has rails in the bathroom to 
assist with getting up and down and has a shower chair as 
well.  Restrictions noted on examination, which were 
indicated to be permanent, included range of motion of the 
lumbar spine and also ambulation as well as left upper 
extremity impairment with neuropathy.  Amputation of the 
right digit with required use of brace and custom-made shoes, 
gunshot wound to the abdomen and lumbar spine with residuals 
including paraparesis, left ulnar neuropathy with use of 
elbow pad with episodes of dropping objects and decreased 
grip strength, morbid obesity with impaired ambulation were 
pertinent diagnoses.  The examiner remarked that the veteran 
has multiple medical problems, which require the assistance 
of another individual to meet his daily needs.  The examiner 
noted that the veteran has managed thus far with the help of 
his daughter-in-law but his conditions have not improved and 
due to the worsening effect he may require other skilled 
care.

VA progress notes compiled between September 2001 and June 
2002 record, as relevant here, that the veteran ambulates 
with a walker, lives alone and uses a wheelchair mostly due 
to complaints of left lower weakness and back pain.  An 
examiner in April 2002 noted that he was unable to assess the 
veteran's true functional capacity due to cardiac risk but 
that it appeared to be low.  In May 2002 the veteran 
initiated training in the intricacies of driving a motor 
vehicle with all hand controls.

Analysis

Where an otherwise eligible veteran is in need of regular aid 
and attendance an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that 
for pension purposes, a person shall be considered in need of 
regular aid and attendance if such person is (1) a patient in 
a nursing home on account of mental or physical incapacity or 
(2) helpless or blind as to need the regular aid and 
assistance of another person.  38 U.S.C.A. § 1502(b).  A 
determination as to the need for aid and attendance involves 
consideration of the actual requirements of personal 
assistance from others as well as such factors as the 
inability of the veteran to dress or undress or keep himself 
clean and presentable, ability or inability to feed himself, 
attend to the wants of nature and the inability to protect 
himself from the hazards or dangers incident to daily life.  
38 C.F.R. § 3.352(a).

The veteran has contended that his various disabilities 
preclude him from carrying out basic daily activities without 
the assistance of another person.  When examined in February 
2000 the examiner noted the veteran required some assistance 
in dressing and bathing and had an inability to walk without 
a cane.  The veteran's VA examiner in July 2001 noted that 
the veteran had only minimal ambulation without the 
assistance of another person and that he required rails in 
the bathroom to assist him in getting up and down.  
Significantly, the examiner concluded that the veteran's 
multiple medical problems caused him to require the 
assistance of another individual to meet his daily needs.

After a careful review of the evidence of record, and with 
resolution of doubt in the veteran's favor, it is the 
decision of the Board that the veteran is entitled to special 
monthly pension benefits based on the need for regular aid 
and attendance.  Here, the record does not show that the 
veteran is blind, hospitalized, or mentally incapacitated.  
However, the records do show that the veteran is very 
seriously physically disabled.  Although he is able to feed 
himself and take care of his daily needs for the most part, 
he must depend on another person for ambulation and to assist 
in getting in and out of his bathtub as well as some aspects 
of dressing himself.  Furthermore, the Board finds persuasive 
the opinion of the veteran's VA examiner who expressed the 
opinion that the veteran required the aid and assistance of 
another person to meet his daily needs.  The Board concludes 
therefore that the veteran is entitled to pension at the rate 
provided by 38 U.S.C.A. § 1521(d) based on the need of 
regular aid and attendance.

Since the veteran qualifies for the greater rate provided by 
38 U.S.C.A. § 1521(d) benefits cannot be paid at the lesser 
"housebound" rate under 38 U.S.C.A. § 1521(e).


ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

